LICENSE AGREEMENT


MGH AGREEMENT NO:


MGH CASE NO: 2057

THIS LICENSE AGREEMENT (this “Agreement”), is entered into as of March 16, 2008
(the “EXECUTION DATE”), and is effective as of December 20, 2007 (the “EFFECTIVE
DATE”) by and between THE GENERAL HOSPITAL CORPORATION, a not-for-profit
corporation doing business as Massachusetts General Hospital, having a place of
business at Fruit Street, Boston, Massachusetts 02114 (“GENERAL”) and Palomar
Medical Technologies, Inc., a Delaware corporation having offices at 82
Cambridge Street, Burlington, MA 01803 (“PALOMAR”).

WITNESSETH:

WHEREAS, GENERAL, as a center for patient care, research and education is the
owner of certain PATENT RIGHTS (defined below) and desires to grant a license of
those PATENT RIGHTS to PALOMAR in order to benefit the public by disseminating
the results of its research via the commercial development, manufacture and use
of PRODUCTS and SERVICES (defined below);

WHEREAS, PALOMAR and GENERAL jointly filed (i) a U.S. patent application that
issued as U.S. Patent Number 6,997,923 on February 14, 2006, (ii) U.S. patent
applications related by priority (as such term is defined in 35 U.S.C. §119 and
foreign legal counterparts) to such patent application described in the
foregoing clause (i), and (iii) foreign patent applications related by priority
to one or more of such patents and patent applications described in the
foregoing clauses (i) and (ii) (collectively, the “'923 PATENT FAMILY”), and all
Drs. Anderson and Manstein’s rights, title and interest in the ‘923 PATENT
FAMILY have been assigned to GENERAL;

WHEREAS, GENERAL represents to the best of its knowledge and belief that, other
than PALOMAR’s rights, title and interest in the PATENT RIGHTS, it is the owner
of all rights, title and interest in the PATENT RIGHTS and has the right and
ability to grant the license hereinafter described; and

WHEREAS, PALOMAR has the capacity and desires to commercially develop,
manufacture, use and distribute PRODUCTS and SERVICES throughout the world.

NOW THEREFORE, in consideration of the premises and of the faithful performance
of the covenants herein contained, the parties hereto agree as follows:

1.     DEFINITIONS.


    1.1        The term “ACCOUNTING PERIOD” shall mean each six month period
ending June 30 and
December 31.


--------------------------------------------------------------------------------

    1.2         The term “AFFILIATE” with respect to either party shall mean any
corporation or other legal entity other than that party in whatever country
organized, controlling, controlled by or under common control with that party.
The term “control” shall mean (a) in the case of PALOMAR, direct or indirect
ownership of at least fifty percent (50%) of the voting securities having the
right to elect directors, and (b) in the case of GENERAL, the power, direct or
indirect, of management and policies, whether through the ownership of voting
securities, by contract or otherwise.


    1.3         The term “FIRST COMMERCIAL EXPLOITATION” shall mean in each
country the first exploitation by way of sale of any PRODUCT or performance of a
SERVICE, by PALOMAR, its AFFILIATES or SUBLICENSEES.


    1.4         The term “LICENSE FIELD” shall mean fractional dermatologic
treatment using optical radiation, excluding optical radiation that is delivered
by mechanical penetration.


    1.5         The term “NET REVENUES” shall mean the GROSS REVENUES (as
defined in clause (b) and further described in clauses (c), (d) and (e) of this
Paragraph 1.5 below) received by PALOMAR or any of its AFFILIATES for the sale
or distribution of any PRODUCT or for the performance of any SERVICE, less (to
the extent appropriately documented) the following amounts actually paid out by
PALOMAR or its AFFILIATE or credited against the GROSS REVENUES received by
them:


    (a)        


    (i)            credits and allowances for the price adjustment, rejection,
or return of PRODUCTS previously sold or SERVICES previously performed,
including reductions imposed by Medicare, Medicaid or an HMO;


    (ii)            rebates and cash discounts to customers allowed and taken;


    (iii)            amounts for transportation, insurance, handling or shipping
charges to customers; and


    (iv)            taxes, duties and other governmental charges levied on or
measured by the sale of PRODUCTS or SERVICES, whether absorbed by PALOMAR or its
AFFILIATE or paid by the purchaser so long as PALOMAR’s or its AFFILIATE’s price
is reduced thereby, but not franchise or income taxes of any kind whatsoever.


    (b)            For any bona fide sale, lease, license, rental or other
disposition of a PRODUCT or bona fide performance of a SERVICE to a bona fide
customer, the GROSS REVENUE shall be the gross billing price of the PRODUCT or
the gross billing price for the SERVICE, respectively, received by PALOMAR or
its AFFILIATES.


    (c)            If PALOMAR or any of its AFFILIATES sells any PRODUCT in a
bona fide sale as a component of a combination of active functional elements,
the GROSS REVENUE of the PRODUCT shall be determined by multiplying the GROSS
REVENUE of the combination by the fraction A over A + B, in which “A” is the
GROSS REVENUE of the PRODUCT portion of the combination when sold separately
during the ACCOUNTING PERIOD in the country in which the sale was made, and “B”
is the GROSS REVENUE of the other active elements of the combination sold
separately during said ACCOUNTING PERIOD in said country. In the event that no
separate sale of either such PRODUCT of active elements of the combination is
made during said ACCOUNTING PERIOD in said country, the GROSS REVENUE of the
PRODUCT shall be determined by multiplying the GROSS REVENUE of such combination
by the fraction C over C + D, in which “C” is the standard fully-absorbed cost
of the PRODUCT portion of such combination, and “D” is the sum of the standard
fully-absorbed costs of the other active elements component(s), such costs being
arrived at using the standard accounting procedures of PALOMAR which will be in
accord with generally accepted accounting practices.


2

--------------------------------------------------------------------------------

    (d)            If PALOMAR, or any of its AFFILIATES, commercially uses or
disposes of any PRODUCT by itself (as opposed to a use or disposition of the
PRODUCT as a component of a combination of active functional elements) other
than in a bona fide sale to a bona fide customer, the GROSS REVENUE hereunder
shall be the price which would be then payable in an arm’s length transaction.
If PALOMAR, or any of its AFFILIATES, commercially uses or disposes of any
PRODUCT as a component of a combination of active functional elements other than
in a bona fide sale to a bona fide customer, the GROSS REVENUE of the PRODUCT
shall be determined in accordance with Paragraph 1.5(c), using as the GROSS
REVENUE of the combination that price which would be then payable in an arm’s
length transaction.


    (e)            Transfer of a PRODUCT within PALOMAR or between PALOMAR and
an AFFILIATE for sale by the transferee shall not be considered a sale,
commercial use or disposition for the purpose of foregoing paragraphs; in the
case of such transfer the GROSS REVENUE shall be based on sale of the PRODUCT by
the transferee.


    1.6         The term “PATENT RIGHT” shall mean GENERAL’s rights in the ‘923
PATENT FAMILY, including any division, continuation or any foreign patent
application thereof or Letters Patent or the equivalent thereof issuing thereon
(including through multiple tiers) or reissue, reexamination or extension
(including without limitation any supplementary protection certificate) thereof.
PATENT RIGHTS shall also include without limitation those claims in any
continuation-in-part (including through multiple tiers) of any patent or patent
application contained in the ‘923 PATENT FAMILY which claim an invention
described or claimed in any patent or patent application specifically identified
in the applicable recitals above.


    1.7         The term “PRODUCT” shall mean any article, device or
composition, the manufacture, use, import, sale or offer for sale of which would
infringe a VALID CLAIM of any PATENT RIGHT in the absence of rights to such
PATENT RIGHT. The term “PRODUCT” shall not include for purposes of NET REVENUES
any PRODUCT used by PALOMAR, its sales agents, representatives or distributors
solely for demonstration and marketing purposes. In no event shall such
demonstration/marketing units exceed 20% of the total number of any particular
PRODUCT manufactured by PALOMAR. GENERAL shall receive the applicable royalty
rate due on any monetary or other valuable consideration received by PALOMAR for
said demonstration/marketing units, which shall not include the value of
promotional and marketing activities employing such demonstration units, nor
shall it include the value of technical or scientific collaborations between
PALOMAR and the recipient of such demonstration units for which collaborations
no monetary consideration is received by PALOMAR.


3

--------------------------------------------------------------------------------

    1.8         The term “SERVICE” shall mean any method or service the use,
performance, sale or offer for sale of which would infringe a VALID CLAIM of any
PATENT RIGHT in the absence of rights to such PATENT RIGHT.


    1.9         The term “SUBLICENSEE” shall mean any non-AFFILIATE third party
sublicensed by PALOMAR or by an AFFILIATE or another SUBLICENSEE under
Paragraph 2.1(b) to make, have made, use, import, sell or offer for sale any
PRODUCT or perform any SERVICE.


    1.10        The term “VALID CLAIM” shall mean any claim of any PATENT RIGHT
that has not been (i) finally rejected or (ii) declared invalid by a patent
office or court of competent jurisdiction in any unappealed and unappealable
decision.


2.     LICENSE.


    2.1         GENERAL hereby grants PALOMAR and its AFFILIATES (subject to the
rights of the United States Government, if any):


    (a)            an exclusive, worldwide, royalty-bearing, transferable (to
the extent permitted in Paragraph 9.8) license in the LICENSE FIELD under
GENERAL’s rights in PATENT RIGHTS to make, have made, use, import, sell and
offer for sale PRODUCTS and to use, perform, sell and offer for sale SERVICES;
and


    (b)            the right to sublicense the PATENT RIGHTS exclusively
licensed under Paragraph 2.1(a)** to make, have made, use, import, sell and
offer for sale PRODUCTS and to use, perform, sell and offer for sale SERVICES,
provided that each such sublicense granted hereunder shall be consistent with
and comply with the terms of this Agreement that are relevant to the SUBLICENSEE
and shall incorporate terms and conditions sufficient to enable PALOMAR to
comply with this Agreement. **


The foregoing license to sell PRODUCTS and perform SERVICES includes without
limitation the right to grant to the purchasers of PRODUCTS or SERVICES the
right to use such purchased PRODUCTS or SERVICES in a method coming within the
scope of any PATENT RIGHT.

PALOMAR shall provide the members of the staff of the Office of Corporate
Sponsored Research & Licensing (“CSRL”) and the Office of the General Counsel of
GENERAL, in writing, with an unredacted copy of any sublicense agreement for its
SUBLICENSEES, subject to the execution by GENERAL, on the one hand, and PALOMAR,
on the other hand, of the written non-disclosure agreement protecting on behalf
of PALOMAR the confidentiality of the terms and existence of such sublicense
agreement provided in Exhibit A.


    2.2         Retained Rights; Requirements. Any and all licenses granted
hereunder are subject to GENERAL’s and GENERAL’s AFFILIATES’ right to make and
to use the subject matter described and/or claimed in the PATENT RIGHTS and to
permit others at academic, government and not-for-profit institutions to make
and use the subject matter described and/or claimed in PATENT RIGHTS for
research and educational purposes.


        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.

4

--------------------------------------------------------------------------------



For clarity, each party shall retain its respective rights, title and interest
in and to PATENT RIGHTS outside the LICENSE FIELD, if any, including the right
to license any of its respective rights, title and interest in PATENT RIGHTS to
any other party for the purpose of the manufacturing, using or selling of any
PRODUCT or performance of any SERVICE outside of the LICENSE FIELD.


    2.3         It is understood that nothing herein shall be construed to grant
PALOMAR a license express or implied under any patent owned solely or jointly by
GENERAL other than the PATENT RIGHTS expressly licensed hereunder, subject to
this Agreement.


    2.4         Subject to the license grants hereunder and the other terms of
this Agreement, each party has an undivided one-half interest in and to all
claims contained in the PATENT RIGHTS as of the EXECUTION DATE. Each party shall
exercise its ownership rights in and to the PATENT RIGHTS, including without
limitation the right to license and sublicense or otherwise to exploit, transfer
or encumber its ownership interest, without an accounting or obligation to, or
consent required from, the other party, but subject to the license grants
hereunder and the other terms of this Agreement. At the reasonable written
request of a party, the other party shall in writing grant such consents and
confirm that no such accounting is required to effect the foregoing regarding
any PATENT RIGHTS. This provision shall survive the expiration or termination of
this Agreement.


3.     FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS.


    3.1         PALOMAR shall continue to be responsible for the preparation,
filing, prosecution and maintenance of all patent applications and patents
included in PATENT RIGHTS, and for all costs incurred therefor (“Costs”).
PALOMAR may elect not to continue to prosecute or maintain any U.S. or foreign
patent application or patent contained within the PATENT RIGHTS upon sixty (60)
days advance written notice to GENERAL, and PALOMAR shall thereafter be relieved
of the obligation to pay any additional Costs regarding such U.S. or foreign
patent application or patent incurred after the expiration of such sixty (60)
day notice period. After the expiration of such sixty (60) day notice period,
such U.S. or foreign patent application or patent shall thereupon cease to be a
PATENT RIGHT hereunder and GENERAL shall be free to file, prosecute and maintain
and license its rights to that particular U.S. or foreign patent application or
patent to any other party on any terms.


5

--------------------------------------------------------------------------------

    3.2         Notwithstanding Paragraph 3.1, in the event a party desires to
obtain PATENT RIGHTS that would claim only inventions that are wholly outside of
the LICENSE FIELD (“NON-LICENSE FIELD PATENT RIGHTS”), then such party shall
notify the other party, which notice shall identify such inventions and the
inventors thereof. During the thirty (30) day period following such other
party’s receipt of such notice, the parties shall discuss in good faith the
content of such inventions and the inventorship thereof, and if the parties
disagree on and cannot resolve such issues within such 30-day period, either
party shall have the right to have the dispute resolved in accordance with
Paragraph 9.9 (with such 30-day period replacing the initial 60-day resolution
period in Paragraph 9.9). During such 30-day period or dispute resolution, each
party shall not seek any claims covering such inventions. The party that desires
to obtain such NON-LICENSE FIELD PATENT RIGHTS shall be responsible for the
preparation, filing, prosecution and maintenance of any patent applications and
patents included in such NON-LICENSE FIELD PATENT RIGHTS (consistent with the
agreement of the parties resulting from such discussions or dispute resolution),
and for all Costs incurred therefor.


    3.3         With respect to any PATENT RIGHT (whether covered under
Paragraph 3.1 or 3.2) that is or would be jointly owned by PALOMAR and GENERAL,
each document or a draft thereof pertaining to the filing, prosecution, or
maintenance of such PATENT RIGHT, including but not limited to each patent
application, office action, response to office action, request for terminal
disclaimer, and request for reissue or reexamination of any patent issuing from
such application shall be provided to the non-filing party as follows. The
filing party shall instruct its outside counsel to provide such documents
simultaneously to the non-filing party and such filing party. If such counsel
fails to deliver such documents simultaneously to such non-filing party, then
such filing party shall promptly deliver a copy of such documents to such
non-filing party. For a document to be filed in any patent office, a draft of
such document shall be provided sufficiently prior to its filing, to allow for
review and comment by such non-filing party. Such filing party shall use its
commercially reasonable efforts to notify such non-filing party prior to
engaging in any prosecution action with respect to any such PATENT RIGHT (for
clarity, including without limitation the filing of any patent applications
related by priority to any such PATENT RIGHT), and such non-filing party shall
have the right to provide comments and recommendations on such action, and such
filing party agrees to consider in good faith such non-filing party’s
recommendations.


4.     ROYALTIES; LICENSE FEES.

    4.1        Royalties.


    (a)            The following undertaking having been agreed to for the
purpose of reflecting and advancing the mutual convenience of the parties,
beginning with the FIRST COMMERCIAL EXPLOITATION in any country, (i) on all
sales of PRODUCTS anywhere in the world by PALOMAR and its AFFILIATES, PALOMAR
shall pay GENERAL, during the term of the license granted under
Paragraph 2.1(a), where a PRODUCT is covered by a VALID CLAIM of the PATENT
RIGHTS in the country in question and the PATENT RIGHTS are exclusively licensed
in the LICENSE FIELD to PALOMAR hereunder, a royalty of ** and (ii) for any
SERVICE performed by PALOMAR or its AFFILIATES, or any other third party by
virtue of any right or license granted by PALOMAR or its AFFILIATES, PALOMAR
shall pay GENERAL, during the term of the license granted under
Paragraph 2.1(a), where a SERVICE is covered by a VALID CLAIM of the PATENT
RIGHTS in the country in question and the PATENT RIGHTS are exclusively licensed
in the LICENSE FIELD to PALOMAR hereunder, a royalty of **


        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.

6

--------------------------------------------------------------------------------

    (i)            GENERAL shall receive twenty-five percent (25%) of the
sublicensing revenues received by PALOMAR or its AFFILIATES from each
SUBLICENSEE (the “SUBLICENSE FEES”) attributable to VALID CLAIMS of PATENT
RIGHTS licensed exclusively to PALOMAR hereunder in the country in question.
PALOMAR and GENERAL agree that for SUBLICENSE FEES that include a non-monetary
component, PALOMAR and GENERAL will agree to a specific allocation of the
non-monetary component by separate letter agreement. **


    (ii)           PALOMAR represents as of the EXECUTION DATE that PALOMAR’s
Lux 1440, Lux1540 and Lux2940 handpieces are ** royalty-bearing under this
Paragraph 4.1(a) at a royalty rate of **


    4.2         In the event that more than one royalty rate is applicable to a
PRODUCT or SERVICE under this Agreement, the highest of the applicable royalty
rates shall apply (and not more than one). In the event that more than one
royalty rate is applicable to a PRODUCT or SERVICE under this Agreement and any
SUBJECT AGREEMENT (defined below), then the applicable royalty rates in each
such agreement shall be aggregated, provided that PALOMAR shall not in any event
be obligated to pay royalties at a total royalty rate in excess of ** on NET
REVENUES for any PRODUCT or SERVICE under this Agreement and any SUBJECT
AGREEMENT. Notwithstanding the immediately preceding sentence, if such PRODUCT
is sold, or such SERVICE is performed, solely for hair reduction and/or removal
(“HAIR REMOVAL”) (and not any other applications), and such activities would
infringe a valid claim of U.S. Patent Numbers 5,595,568, 5,735,844 or 7,044,959
(or any other patent or patent application related by priority thereto) absent
the license granted under that certain Amended and Restated License Agreement
(related to U.S. Patent Numbers 5,595,568, 5,735,844 and 7,044,959) entered into
by the parties contemporaneously with this Agreement (the “HAIR REMOVAL
AGREEMENT”), then the royalty that is applicable under the HAIR REMOVAL
AGREEMENT (and not any other, including without limitation under this Agreement)
shall apply. In the event that more than one sublicensing revenue percentage is
applicable to a PRODUCT or SERVICE under this Agreement or any other license
granted by GENERAL, the highest of the sublicensing revenue percentages shall
apply (and not more than one), provided that PALOMAR shall not in any event be
obligated to pay sublicensing fees at a sublicensing revenue percentage in
excess of twenty five percent (25%) for any PRODUCT or SERVICE covered by a
VALID CLAIM of any PATENT RIGHT exclusively licensed in Paragraph 2.1(a) to
PALOMAR in the LICENSE FIELD in the country in question. Notwithstanding the
immediately preceding sentence, if such PRODUCT is sold, or such SERVICE is
performed, solely for HAIR REMOVAL (and not any other applications), and such
activities would infringe a valid claim of U.S. Patent Numbers 5,595,568,
5,735,844 or 7,044,959 (or any other patent or patent application related by
priority thereto) absent the license granted under the HAIR REMOVAL AGREEMENT,
and sublicensing revenue is received by PALOMAR or its AFFILIATES for such
activities under the HAIR REMOVAL AGREEMENT, then the sublicensing revenue share
under the HAIR REMOVAL AGREEMENT (and not any other, including without
limitation under this Agreement) shall apply. The royalty provisions of the HAIR
REMOVAL AGREEMENT shall be subject to this Paragraph 4.2 to the extent this
Paragraph 4.2 is applicable. For purposes hereof, “SUBJECT AGREEMENT” means any
of (a) the HAIR REMOVAL AGREEMENT or (b) any agreement pursuant to which GENERAL
grants to PALOMAR a license under any of the following: (i) U.S. Patent Numbers
6,273,884, 6,511,475 or 7,077,840, or (ii) any patent or patent application
related by priority to any patent described in clause (i).


        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.

7

--------------------------------------------------------------------------------

 


    4.3         In the event that the royalty paid to GENERAL is a significant
factor in the return realized by PALOMAR so as to diminish PALOMAR’s capability
to respond to competitive pressures in the market, GENERAL agrees to consider a
reasonable reduction in the royalty paid to GENERAL as to each such PRODUCT and
SERVICE for the period during which such market condition exists. Factors
determining the size of the reduction will include without limitation profit
margin on PRODUCT and SERVICES and on analogous products, prices of competitive
products and services, total prior sales by PALOMAR, and PALOMAR’s expenditures
in PRODUCT and SERVICE development.


    4.4         The payments due under this Agreement shall, if overdue, bear
interest until payment at a per annum rate equal to one percent (1%) above the
prime rate in effect on the due date as reported by the Wall Street Journal, not
to exceed the maximum permitted by law. The payment of such interest shall not
prelude GENERAL from exercising any other rights it may have as a consequence of
the lateness of any payment.


5.     REPORTS AND PAYMENTS


    5.1         PALOMAR shall keep, and shall cause each of its AFFILIATES, to
keep full and accurate books of accounts containing all particulars that may be
necessary for the purpose of calculating all royalties and SUBLICENSE FEES
payable to GENERAL hereunder. Such books of account shall be kept at their
principal place of business and, with all necessary supporting data, shall,
during all reasonable times for the three (3) years next following the end of
the calendar year to which each shall pertain, be open for inspection at
reasonable times and on reasonable notice by GENERAL or its designee at
GENERAL’s expense for the purpose of verifying royalty statements or compliance
with this Agreement. Such inspections shall be conducted no more than twice
during any twelve (12) month period.


    5.2         In each year the amount of royalty and SUBLICENSE FEES due
hereunder shall be calculated semiannually as of the end of each ACCOUNTING
PERIOD and shall be paid semiannually within the sixty (60) days next following
such date, every such payment to be supported by the accounting prescribed in
Paragraph 5.2 and to be made in United States currency. Whenever conversion from
any foreign currency shall be required, such conversion shall be at the rate of
exchange thereafter published in the Wall Street Journal for the business day
closest to the end of the applicable ACCOUNTING PERIOD.


8

--------------------------------------------------------------------------------

    5.3         With each semiannual payment, PALOMAR shall deliver to GENERAL a
full and accurate accounting, in the forms attached hereto as Exhibits B and C
or other forms mutually agreed to by the parties.


    5.4         PALOMAR shall include in the next semiannual report to GENERAL
any new PRODUCT or SERVICE introduction, which PRODUCT or SERVICE is covered by
the license granted in Paragraph 2.1(a).


6. INFRINGEMENT


    6.1         PALOMAR shall have the right, but not the obligation, to protect
the PATENT RIGHTS from infringement in the LICENSE FIELD and prosecute
infringers, in each case whether such infringement occurred or is alleged to
have occurred before or after the EFFECTIVE DATE, at PALOMAR’s expense. PALOMAR
may initiate legal proceedings against the infringer in GENERAL’s name if so
required by law.


    6.2         Prior to initiating any action against a third party for
infringement of a VALID CLAIM of a PATENT RIGHT in the LICENSE FIELD which is
exclusively licensed to PALOMAR under Paragraph 2.1(a), PALOMAR shall provide
GENERAL at least thirty (30) days prior written notice of PALOMAR’s intent to
initiate such infringement action, which notice shall describe in reasonable
detail such alleged infringing activity, and PALOMAR shall consider in good
faith any comments and/or concerns provided by GENERAL.


    6.3         No settlement, consent judgment or other voluntary final
disposition of the suit which invalidates or restricts the claims of such PATENT
RIGHTS may be entered into by PALOMAR without the consent of GENERAL, which
consent shall not be unreasonably withheld, and shall not be withheld unless
GENERAL assumes responsibility for future expenses in litigation. PALOMAR shall
indemnify GENERAL against any order for payment that may be made against GENERAL
in such proceedings.


    6.4         In the event PALOMAR shall initiate or carry on legal
proceedings to enforce any PATENT RIGHT in the LICENSE FIELD against any alleged
infringer, GENERAL shall fully cooperate with and supply all assistance
reasonably requested by PALOMAR. PALOMAR shall have sole control of that suit
and shall bear the reasonable expenses (excluding legal fees) incurred by
GENERAL in providing such assistance and cooperation as is requested pursuant to
this Article 6. PALOMAR shall keep GENERAL informed of the progress of such
proceedings and GENERAL shall be entitled to counsel in such proceedings but at
GENERAL’s own expense. Any award paid by third parties as the result of such
proceedings (whether by way of settlement or otherwise) shall first be applied
to reimbursement of the unreimbursed legal fees and expenses incurred by either
party, and then the remainder shall be divided between the parties as follows:


    (a)        


    (i)            If the amount is based on lost profits, PALOMAR shall receive
an amount equal to the damages the court determines PALOMAR has suffered as a
result of the infringement less the amount of any royalties that would have been
due GENERAL on sales of PRODUCT lost by PALOMAR as a result of the infringement
had PALOMAR made such sales; and


9

--------------------------------------------------------------------------------

    (ii)            GENERAL shall receive an amount equal to the royalties it
would have received if such sales had been made by PALOMAR; or


    (b)            As to awards other than those based on lost profits,
seventy-five percent (75%) to PALOMAR and twenty-five percent (25%) to GENERAL.


    6.5         For the purpose of the proceedings referred to in this Article
6, GENERAL shall permit the use of its name and shall execute such documents and
carry out such other acts as may be necessary, including without limitation
joining (at PALOMAR’s reasonable expense) any infringement action instituted by
PALOMAR in accordance with this Article 6 if reasonably requested by PALOMAR or
required by applicable law. PALOMAR shall keep GENERAL informed of the progress
of such proceedings and GENERAL shall be entitled to counsel in such proceedings
but at its own expense, said expenses to be off-set against any damages received
by PALOMAR in accordance with the foregoing Paragraph 6.4.


7. INDEMNIFICATION

    7.1        


    (a)            PALOMAR shall indemnify, defend and hold harmless GENERAL and
its trustees, officers, medical and professional staff, employees, and agents
and their respective successors, heirs and assigns (the “Indemnitees”), against
any liability, damage, loss or expense (including reasonable attorney’s fees and
expenses of litigation) incurred by or imposed upon the Indemnitees or any one
of them in connection with any claims, suits, actions, demands or judgments
arising out of any theory of product liability (including, but not limited to,
actions in the form of tort, warranty, or strict liability) concerning any
product, process or service made, used or sold pursuant to any right or license
granted under this Agreement.


    (b)            PALOMAR’s indemnification under Paragraph 7.1(a) above shall
not apply to any liability, damage, loss or expense to the extent that it is
directly attributable to the negligent activities, reckless misconduct or
intentional misconduct of the Indemnitees.


    (c)            PALOMAR agrees, at its own expense to provide attorneys
reasonably acceptable to GENERAL to defend against any actions brought or filed
against any party indemnified hereunder with respect to the subject of indemnity
contained herein, whether or not such actions are rightfully brought.


    (d)                   This Paragraph 7.1 shall survive expiration or
termination of this Agreement.


    7.2        


10

--------------------------------------------------------------------------------

    (a)            At such time as any product, process or service relating to,
or developed pursuant to, this Agreement is being commercially distributed or
sold (other than for the purpose of obtaining regulatory approvals) by PALOMAR
or by a SUBLICENSEE, AFFILIATE or agent of PALOMAR, PALOMAR shall, at its sole
cost and expense, procure and maintain commercial general liability insurance
with limits of $2,000,000 each occurrence and $2,000,000 annual aggregate for
bodily injury and property damage liability combined. Such comprehensive general
liability insurance shall provide (i) product liability coverage and (ii) broad
from contractual liability coverage for PALOMAR’s indemnification under
Paragraph 7.1. If PALOMAR elects to self-insure all or part of the limits
described above (including deductibles or retentions which are in excess of
$250,000 annual aggregate) such self-insurance program must be acceptable to
GENERAL and the Risk Management Foundation. The minimum amounts of insurance
coverage required under this Paragraph 7.2 shall not be construed to create a
limit of PALOMAR’s liability with respect to its indemnification under Paragraph
7.1. The provisions of this Paragraph 7.2 shall not be cumulative with
provisions in other agreements between the parties; thus, PALOMAR’s compliance
with the insurance requirements of any of such other agreements shall be
sufficient for PALOMAR to comply with this Paragraph 7.2, provided that such
insurance requirements are at least as stringent as those set forth in this
Paragraph 7.2.


    (b)            PALOMAR shall provide GENERAL with written evidence of such
insurance upon request of GENERAL. Should any of the above-described policies be
cancelled before the expiration date thereof, the issuing company will endeavor
to mail at least ten (10) days written notice to the certificate holder, but
failure to mail such notice shall impose no obligation or liability of any kind
upon PALOMAR, its agents or representatives; if PALOMAR does not obtain
replacement insurance providing comparable coverage prior to the expiration of
such fifteen (15) day period, GENERAL shall have the right to suspend this
Agreement effective at the end of such fifteen (15) day period without notice or
any additional waiting periods until such coverage is obtained. If such coverage
is not obtained within forty-five (45) days of the original cancellation,
GENERAL shall have the right to immediately terminate this Agreement.


    (c)            PALOMAR shall maintain such comprehensive general liability
insurance beyond the expiration or termination of this Agreement during (i) the
period that any product, process, or service, relating to, or developed pursuant
to, this Agreement is being commercially distributed or sold (other than for the
purpose of obtaining regulatory approvals) by PALOMAR or by a SUBLICENSEE,
AFFILIATE or agent of PALOMAR and (ii) a reasonable period after the period
referred to in the immediately preceding clause (i) which in no event shall be
less than fifteen (15) years, provided that PALOMAR or its successors remains in
business during such time period.


    (d)            This Paragraph 7.2 shall survive expiration or termination of
this Agreement.


    7.3         Each party warrants to the other that it has the right to enter
into this Agreement. GENERAL further warrants that (i) it is an owner of the
PATENT RIGHTS by assignment from Drs. R. Rox Anderson and Dieter Manstein, (ii)
except for PALOMAR’s rights as a joint inventor of the PATENT RIGHTS and subject
to the license grants hereunder and the other terms of this Agreement, no other
party has any rights, title or interest in the PATENT RIGHTS, and (iii) with
respect to the PATENT RIGHTS in the LICENSE FIELD, it has not granted, and will
not grant, to any person or entity any license, assignment (except as permitted
by this Agreement), covenant not to sue or other right or option to or agreement
to grant any of the foregoing.


11

--------------------------------------------------------------------------------

    7.4         OTHER THAN WARRANTIES SET FORTH HEREIN, GENERAL MAKES NO
WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO ANY PATENT, TRADEMARK, SOFTWARE, TRADE SECRET, TANGIBLE
RESEARCH PROPERTY, INFORMATION OR DATA LICENSED OR OTHERWISE PROVIDED TO PALOMAR
HEREUNDER AND DISCLAIMS THE SAME.


8. TERMINATION


    8.1         Unless otherwise terminated as provided for in this Agreement,
the license to PATENT RIGHTS granted hereunder will continue until the last to
expire of any PATENT RIGHT. Notwithstanding the foregoing, PALOMAR shall have
the right to terminate this Agreement in full for any reason effective upon
ninety (90) days prior written notice to GENERAL.


    8.2         GENERAL shall have the right to terminate the license to PATENT
RIGHTS in the United States granted under Paragraph 2.1 in the event that, after
the FIRST COMMERCIAL EXPLOITATION in the United States, there is a continuous
two (2) year period in which no NET REVENUES are generated in the United States.
Notwithstanding the foregoing, GENERAL shall not have the right to terminate a
license in the United States in the event that the generation of NET REVENUES is
prevented by force majeure, government regulation or intervention, or
institution of a law suit by any third party.


    8.3         If either party shall fail to faithfully perform any of its
obligations under this Agreement, the nondefaulting party may give written
notice of the default to the defaulting party. Subject to Paragraph 9.9, unless
such default is corrected within sixty (60) days after such notice, the
notifying party may terminate this Agreement and the license hereunder, provided
that only one such sixty (60) day grace period shall be available in any twelve
(12) month period with respect to a default of any particular payment provision
hereunder. Thereafter, at the option of the non-defaulting party, notice of
default of said provision shall constitute termination.


    8.4         In the event that any license granted to PALOMAR and its
AFFILIATES under this Agreement is terminated, any sublicense under such license
granted prior to termination of said license shall remain in full force and
effect at Palomar’s option, provided that:


    (a)            the SUBLICENSEE is not then in breach of its sublicense
agreement;


    (b)            the SUBLICENSEE agrees to be bound to GENERAL as the licensor
under the terms and conditions of such sublicense agreement, as modified by the
provisions of this Paragraph 8.4;


    (c)            the SUBLICENSEE, at GENERAL’s written request, assumes in a
signed writing the same obligations to GENERAL as those assumed by PALOMAR under
Articles 7 and 9 hereof;


12

--------------------------------------------------------------------------------

    (d)            GENERAL shall have the right to receive any payments payable
to PALOMAR under such sublicense agreement to the extent they are reasonably and
equitably attributable to such SUBLICENSEE’S right under such sublicense to use
and exploit PATENT RIGHTS;


    (e)            GENERAL has the right to terminate such sublicense upon
fifteen (15) days prior written notice to PALOMAR and such SUBLICENSEE in the
event of any material breach by such SUBLICENSEE of the obligation to make the
payments described in clause (d) of this Paragraph 8.4, unless such breach is
cured prior to the expiration of such fifteen (15) day period; and


    (f)            GENERAL shall not assume, and shall not be responsible to
such SUBLICENSEE for, any representations, warranties or obligations of PALOMAR
to such SUBLICENSEE, other than to permit such SUBLICENSEE to exercise any
rights to PATENT RIGHTS that are granted under such sublicense agreement
consistent with the terms of this Agreement.


    8.5         Upon termination of the license granted under Paragraph 2.1,
PALOMAR shall pay GENERAL all royalties due or accrued on the NET REVENUES up to
and including the date of termination and GENERAL shall thereafter be free to
license its rights under PATENT RIGHTS in the LICENSE FIELD to any third party.
Further, in the event of any termination as a result either of a default by
GENERAL or as a result of the bankruptcy, insolvency, or other termination of
doing business by GENERAL, PALOMAR shall have the option of maintaining the
licenses granted herein in effect provided it continues to pay royalties on NET
REVENUES.


9. MISCELLANEOUS


    9.1         This Agreement, including the Exhibits hereto, constitutes the
entire understanding between the parties with respect to the subject matter
hereof and all prior agreements, whether oral or written, are merged herein as
of the EFFECTIVE DATE. For clarity, this Agreement shall not supersede any other
written agreement entered into between PALOMAR and GENERAL on the EXECUTION
DATE. This Agreement shall in no way alter or otherwise affect the rights and
obligations of PALOMAR’s SUBLICENSEES under any sublicense agreement (as
amended, restated or superseded from time to time) in existence on the EFFECTIVE
DATE.


13

--------------------------------------------------------------------------------

    9.2         All notices, demands, requests, approvals, consents or other
communications to be given or delivered under this Agreement shall be in writing
and shall be deemed to have been given: (i) when received; (ii) when delivered
in person or by courier or confirmed facsimile; (iii) when received by
electronic mail at the proper address followed by a reasonable indication of
receipt by the recipient; (iv) upon confirmation of receipt when sent by
certified mail, return receipt requested; or (v) upon receipt when sent by
reputable private international courier with established tracking capability
(such as DHL, FedEx, or UPS), postage pre-paid, and addressed as set forth as
the case may be, to the noticed Party at the address set forth below, or such
other address as a Party may specify by written notice to the other.


 



Notices shall be sent to PALOMAR at:   Palomar Medical Technologies, Inc. 82
Cambridge Street Burlington, MA 01803 Attention: President Facsimile: (781)
993-2377 E-mail: jcaruso@palomarmedical.com


with a required copy to:   Palomar Medical Technologies, Inc. 82 Cambridge
Street Burlington, MA 01803 Attention: General Counsel Facsimile: (781) 993-2377
E-mail: pdavis@palomarmedical.com


and a further required copy to:   Goodwin Procter LLP Exchange Place 53 State
Street Boston, MA 02109 Attention: Kingsley Taft, Esq. Facsimile: (617) 523-1231
E-mail: ktaft@goodwinprocter.com


and to GENERAL at:   Corporate Sponsored Research and Licensing Massachusetts
General Hospital 101 Huntington Ave., 4th Floor Boston, MA 02199 Attention:
Director Facsimile: (617) 954-9361 E-mail: ftoneguzzo@partners.org


14

--------------------------------------------------------------------------------

with a required copy to:   Corporate Sponsored Research and Licensing
Massachusetts General Hospital 101 Huntington Ave., 4th Floor Boston, MA 02199
Attention: Case Manager Facsimile: _________________ E-mail: _________________


    9.3         This Agreement may be amended and any of its terms or conditions
may be waived only by a written instrument executed by the parties or, in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect its rights at a later time to enforce the same. No waiver by
either party of any condition shall be deemed as a further or continuing waiver
of such condition or term or of any other condition or term.


    9.4         This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
permitted assigns.


    9.5         Any delays in or failures of performance by either party under
this Agreement shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the party
affected, including but not limited to: Acts of God; acts regulations or laws of
any government; strikes or their concerted acts of worker; fires; floods;
explosions; riots; wars; rebellion; and sabotage. Any time for performance
hereunder shall be extended by the actual time of delay caused by such
occurrence.


    9.6         Neither party shall use the name of the other party or of any
staff member, officer, employee or student of the other party or any adaptation
thereof in any advertising, promotional or sales literature, publicity or in any
document employed to obtain funds or financing without the prior written
approval of the party or individual whose name is to be used. For GENERAL, such
approval shall be obtained from the Director of Public Affairs. GENERAL agrees
to respond within ten (10) business days of GENERAL’s receipt of any request for
approval under this Paragraph 9.6, provided that such request is delivered to
the Director of Public Affairs, 101 Merrimac Street, Fourth Floor, Boston, MA
02114 (Tel. #617-726-2206; fax #726-6465) and is prominently marked “Urgent
–Please respond within ten days.” GENERAL shall not unreasonably withhold its
consent to any use of its name which accurately and appropriately describes the
licensee-licensor relationship of the parties under this Agreement, and which
does not imply directly or indirectly any endorsement by GENERAL or GENERAL’s
faculty, staff or employees of any product or service. PALOMAR shall not
withhold its consent to any use of its name which accurately and appropriately
describes the licensor/licensee relationship of the parties under this
Agreement.


    9.7         This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.


15

--------------------------------------------------------------------------------

    9.8         This Agreement shall not be assignable by GENERAL without
PALOMAR’S written consent except for the right to receive royalties or other
payments payable herein. PALOMAR may at its own discretion and without approval
by GENERAL transfer its interest or any part thereof under this Agreement to a
wholly-owned subsidiary or any assignee or purchaser of all or that portion of
its business associated with the manufacture and sale of PRODUCT or provision of
SERVICES (by way of sale, merger, consolidation or other transaction). In the
event of any such transfer, the transferee shall assume and be bound by the
provisions of this Agreement. Otherwise this Agreement shall be assignable by
PALOMAR only with the consent in writing of GENERAL.


    9.9         For any and all claims, disputes, or controversies arising
under, out of, or in connection with this Agreement, except issues relating to
the validity, construction or effect of any PATENT RIGHT, which the parties
shall be unable to resolve within sixty (60) days, the party raising such claim,
dispute, or controversy shall provide the other party with a notice of dispute
in writing which describes in reasonable detail the nature of such dispute. By
not later than ten (10) business days after the recipient has received such
notice of dispute, each party shall have selected for itself a representative
who shall have the authority to bind such party and shall additionally have
advised the other party in writing of the name and title of such representative.
Such representatives shall meet and confer within fifteen (15) business days of
to attempt and resolve any such claim, dispute or controversy. Absent any such
resolution within thirty (30) days of such meeting, each party shall be free to
pursue any and all remedies available to it. Each party’s right to terminate
this Agreement under Paragraph 8.3 shall be tolled while the foregoing procedure
is pending, which tolling shall commence upon the invocation of such procedure,
and following such procedure, the full sixty (60) day grace period Paragraph 8.3
shall apply.


    9.10         If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the tem hereof, it is the intention of the parties that the remainder of
this Agreement shall not be affected thereby, provided the Agreement without
such provision is still operative to accomplish its intended functions. It is
further the intention of the parties that in lieu of each such provision which
is invalid, illegal or unenforceable, there be substituted or added as port of
this Agreement a provision which shall be as similar as possible in economic and
business objectives as intended by the parties to such invalid, illegal or
unenforceable provision, but shall be valid, legal and enforceable.


        [remainder of this page intentionally left blank]

16

--------------------------------------------------------------------------------

The parties have duly executed this Agreement as of the date first shown above
written.


PALOMAR MEDICAL TECHNOLOGIES, INC. THE GENERAL HOSPITAL CORPORATION     By: /s/
Joseph P. Caruso                            By: /s/ Frances Toneguzzo,
Ph.D.                          Name: Joseph P. Caruso Name: Frances Toneguzzo,
Ph.D. Title: Chief Executive Officer Title: Director
Corporate Sponsored Research and Licensing Date: March 16, 2008 Date: March 16,
2008    




--------------------------------------------------------------------------------


EXHIBIT A


FORM OF NON-DISCLOSURE AGREEMENT


NON-DISCLOSURE AGREEMENT

        This Non-Disclosure Agreement (hereinafter the “Agreement”) is made and
entered into effective as of ____________, 20__, by and between Palomar Medical
Technologies, Inc, a Delaware corporation, having a place of business at 82
Cambridge Street, Burlington, Massachusetts, its subsidiaries, affiliates and
divisions (hereinafter called the “Disclosing Party”), and Massachusetts General
Hospital, having a place of business at Fruit Street, Boston, Massachusetts
02114 (hereinafter the “Receiving Party”), with both the Disclosing Party and
the Receiving Party being sometimes referred to in this Agreement as “a Party”
or “the Parties”.

        WHEREAS, Disclosing Party desires to disclose to the Receiving Party,
specifically only members of the staff of the Office of Corporate Sponsored
Research & Licensing and the Office of the General Counsel of the Receiving
Party, the full (i.e., unredacted) [Name of Sublicense Agreement] between
Disclosing Party and [Name of Sublicensee], effective as of [Date of Sublicense
Agreement] (the “Sublicense Agreement”), only for the purpose of fulfilling
Disclosing Party’s obligations to the Receiving Party under Paragraph 2.1 of the
Amended and Restated License Agreement entered into as of March __, 2008 and
effective as of December 20, 2007 by and between the Disclosing Party and the
Receiving Party, to enable Receiving Party to ascertain the rights and
obligations of the Disclosing Party and its sublicensee under the Sublicense
Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the adequacy of which as consideration for this Agreement
is acknowledged by the Parties, and intending to be legally bound hereby, the
Parties hereby covenant and agree as follows:


    1.        This Agreement shall terminate three (3) years from the date of
the last execution of this Agreement by the Parties. The obligations of the
Receiving Party with respect to copies of the Sublicense Agreement received
under this Agreement shall survive termination and shall remain in effect until
the entire Sublicense Agreement becomes publicly available and is no longer
confidential. The Receiving Party will keep the Sublicense Agreement in
confidence and protect it from disclosure to third parties, treating it as it
would its own proprietary information of like importance. The Receiving Party
will only use the Sublicense Agreement for the purposes described above.


    2.        This Agreement will impose no obligation upon the Receiving Party
with respect to any portion of the Sublicense Agreement which:


    (a)        is now or which hereafter becomes known or available to the
general public through no breach of this Agreement;


    (b)        is hereafter furnished to the Receiving Party by a third party
without breach by such third party of an obligation of confidentiality;


--------------------------------------------------------------------------------

    (c)        is permitted to be disclosed by the prior written consent of the
Disclosing Party;


    (d)        is disclosed by the Disclosing Party to a third party without
restriction; or


    (e)        is required to be disclosed by an order of a governmental agency,
legislative body or court of competent jurisdiction; provided that the Receiving
Party provides the Disclosing Party with immediate notice of such request or
requirement, so that the Disclosing Party may seek an appropriate protective
order and/or waive compliance with this Agreement. The Receiving Party will
cooperate with the Disclosing Party in order that the Disclosing Party may
obtain a protective order, and will exercise its best efforts to obtain
assurance that the Sublicense Agreement will be accorded confidential treatment.


    3.        No rights or obligations other than those expressly recited herein
are to be implied from this Agreement. The Sublicense Agreement disclosed by
Disclosing Party pursuant to this Agreement shall not be used by the Receiving
Party for any purpose other than the purpose set forth above in this Agreement.
Nothing herein will in any way affect the present or prospective rights of the
Disclosing Party under the patent, copyright, trademark or other intellectual
property laws of any country, or be construed as granting to the Receiving Party
any license under any present or future patent or application thereof.
Disclosure by the Disclosing Party of the Sublicense Agreement does not
constitute a warranty that the Sublicense Agreement is accurate, complete, or
adequate for the purposes contemplated by the Receiving Party.


    4.        In the event the Sublicense Agreement is inadvertently or
accidentally disclosed, the Receiving Party shall notify the Disclosing Party in
writing within two (2) working days of the disclosure, and shall take all
necessary precautions to avoid further dissemination of the Sublicense
Agreement, as well as precautions to prevent disclosure of any additional
information.


    5.        The Receiving Party will permit only those of its employees,
agents, representatives, attorneys, consultants, and financial advisors access
to the Sublicense Agreement who have a bona fide need to know in connection with
pursuing the purposes described in this Agreement, and the Receiving Party,
prior to disclosing to such persons (other than its attorneys) any portion of
the Sublicense Agreement, will obtain from each such person a non-disclosure
agreement at least as restrictive as this agreement; provided, however, that the
Receiving Party shall not be required to obtain a non-disclosure agreement from
any of its directors or employees who have entered into an employment or other
agreement with the Receiving Party, which agreement restricts such person from
disclosing any portion of the Sublicense Agreement that is provided to such
person by the Receiving Party. As stated above, for the Receiving Party, the
permitted employees include only members of the staff of the Office of Corporate
Sponsored Research & Licensing and the Office of the General Counsel of the
Receiving Party.


    6.        The Receiving Party shall not make any copies of the Sublicense
Agreement without the prior written consent of the Disclosing Party.


--------------------------------------------------------------------------------

    7.        Upon termination of this Agreement or within five (5) business
days of a written demand by the Disclosing Party, all copies of the Sublicense
Agreement, together with any memoranda or notes thereof, shall be returned by
the Receiving Party to the Disclosing Party, accompanied by the certificate
executed by an authorized representative of the Receiving Party to the effect
that all such material has been returned. The return of all such copies of the
Sublicense Agreement and related memoranda or notes will not relieve the
Receiving Party of its obligation to maintain the confidentiality of the
Sublicense Agreement for the full period and its obligation not to use the
Sublicense Agreement for any purpose other than the purpose stated above.


    8.        This Agreement expresses the entire understanding and agreement of
the Parties with respect to the disclosure of the Sublicense Agreement by the
Disclosing Party to the Receiving Party, and supersedes all prior agreements and
discussions concerning the subject matter hereof, whether oral or written. This
Agreement may not be altered or amended except by a written instrument executed
by both Parties. This Agreement will be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts. In the event of
litigation between the parties concerning this Agreement, exclusive jurisdiction
will lie in the trial court of the Commonwealth of Massachusetts, and venue will
be in Middlesex County, Massachusetts. The Parties agree that a breach of this
Agreement is likely to cause irreparable harm to the Disclosing Party for which
money damages alone would be an inadequate remedy.


    9.        If any term or condition of this Agreement is determined by court
or agency of competent jurisdiction to be illegal or unenforceable, then such
term or condition shall be deleted from this Agreement; but this Agreement, as
amended by such deletion, will continue in full force and effect. Whenever the
permission or consent of either Party is required or permitted under this
Agreement, such consent will not unreasonably be withheld, delayed or made
subject to any condition not specifically provided for in this Agreement.


[remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized representatives as a contract under
seal as of the date first set forth above.


PALOMAR MEDICAL TECHNOLOGIES, INC.     By:_____________________________________
Name: Title: Date:

MASSACHUSETTS GENERAL HOSPITAL     By:_____________________________________
Name: Title: Date:



--------------------------------------------------------------------------------


EXHIBIT B

        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.



--------------------------------------------------------------------------------


EXHIBIT C

        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.





--------------------------------------------------------------------------------